Citation Nr: 0906838	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.  Further, the record reflects he had additional service 
in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

This case was previously before the Board in June 2007 and 
February 2008.  In June 2007, the Board remanded the 
Veteran's low back claim for additional evidentiary 
development.  Thereafter, by a February 2008 decision, the 
Board denied the claim.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

By a September 2008 Order, the Court, pursuant to the 
Secretary of VA's motion (hereinafter "Appellee's motion"), 
vacated the Board's February 2008 decision and remanded the 
case for compliance with this motion.

For the reasons stated below, the Board concludes that 
additional development is required to comply with the 
Appellee's motion.  Accordingly, the appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, additional development is required in order to 
comply with the duty to assist, as well as the instructions 
of Appellee's motion.

The Veteran contends that his current low back disorder is 
due to injuries he sustained from a parachute jump in 
September 1965.  In pertinent part, he has indicated that 
many other military personnel were injured in this jump as it 
occurred during a hurricane.  Moreover, he reported that he, 
and the other military personnel injured in the September 
1965 parachute jump, were treated at MAH in Fort Benning, 
Georgia.

In the February 2008 decision, the Board acknowledged that 
the Veteran's service treatment records for his 1965 to 1969 
period of active duty were not on file, and that, in such 
situations, it had a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the Board also observed that the Veteran's service 
personnel records, including his DD Form 214, were on file 
and they reflected that he received his Parachutist 
designation in September 1965.  Moreover, he referred to this 
injury on his Reports of Medical History for the National 
Guard beginning in September 1974, as well as private medical 
records dated in 1993.  He also identified MAH as the 
facility where he received treatment following this injury on 
his National Guard Reports of Medical History beginning in 
September 1974.  In short, he identified such an injury over 
a period of many years, and long before he made his initial 
claim of service connection in 2001.

Despite the foregoing, the Board observed in the February 
2008 decision that efforts to verify the Veteran's account of 
his parachute jump injury through official channels were 
unsuccessful.  In pertinent part, MAH reported in July 2007 
that it had no record for the Veteran, and the National 
Personnel Records Center (NPRC) indicated in September 2007 
that searches of Fort Benning for 1965 to 1966 were conducted 
but no records were located. 

Appellee's motion, however, contended that the Board's 
February 2008 decision failed to adequately address whether 
the Veteran's lay statements were credible and competent 
evidence that could trigger VA's obligation to obtain a 
medial examination and/or opinion.  The motion emphasized the 
fact that the Veteran had identified his back injury over 
many years and long before his initial claim for service 
connection, and the fact that his DD Form 214 showed he 
received the Parachutist designation.

In view of the instructions of Appellee's motion, the Board 
concludes that a remand is required in order to determine 
whether the Veteran's current low back disorder is causally 
related to his account of his purported in-service back 
injury while parachuting.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, VA and 
non-VA, pertaining to treatment of the 
Veteran's low back since his separation 
from service in June 1969, not already of 
record, should be obtained.

2.  The Veteran should be afforded an 
examination to determine the current 
nature and etiology of his current low 
back disorder.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the Veteran, the 
examiner must make a specific 
determination as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any current low 
back disorder is causally related to 
military service, to include whether it 
is consistent with having developed as a 
result of the type of parachute jump 
injury described by the Veteran.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in October 2007, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

